Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) Depositary Shares, each representing 1/10 th of a Share of 6.625% Series E Cumulative Redeemable Preferred Stock, $.01 par value per share 6,900,000 $25.00 $172,500,000 $23,529 6.625% Series E Cumulative Redeemable Preferred Stock, $.01 par value per share 690,000(2) (2) Common Stock, $.01 par value per share 15,964,530(3) (3) (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended (the “Securities Act”). Payment of the registration fee at the time of filing of the registrant's registration statement on Form S-3, filed with the Securities and Exchange Commission on July 3, 2012 (File No. 333-182515), was deferred pursuant to Rules 456(b) and 457(r) under the Securities Act, and is paid herewith. This “Calculation of Registration
